Upon consideration of the petition filed by Petitioner & Petitioner Intervenors on the 29th day of August 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of September 2008."
Upon consideration of the petition filed by Petitioner & Petitioner Intervenors on the *46529th day of August 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of September 2008."
MARTIN, J., recused.